Citation Nr: 0534517	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition, 
claimed as back pain.

2.  Entitlement to service connection for forearm rash.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied a service connection claim for back 
pain and a service connection claim for forearm rash.  In 
June 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The issue of service connection for a back condition, claimed 
as back pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent medical evidence of record does not show a 
current skin condition, as a result of in-service findings of 
a forearm rash.


CONCLUSION OF LAW

The in-service findings of a rash on a forearm did not result 
in a current disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a January 2003 VA letter, prior 
to the September 2003 rating decision.  The veteran was 
notified of the evidence necessary to substantiate a service 
connection claim for a forearm rash.  The RO also notified 
the veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA of any other evidence he considered relevant to his 
claim for service connection for a forearm rash, so that VA 
could help by getting that evidence.

In the September 2003 rating decision and the January 2004 
statement of the case, the RO notified the veteran of the 
laws and regulations pertaining to service connection and 
provided a detailed explanation why service connection was 
not warranted for a forearm rash under the applicable laws 
and regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran had a diagnosis of a forearm rash in 
service, as discussed below, there is no evidence of a 
current condition.  Under these circumstances, the VCAA's 
duty to assist doctrine does not require that the veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for rash on 
forearm in January 2003.  He stated that the skin on his arm 
was affected by exposure to an environmental hazard during 
the Gulf War and that the type of hazard was still pending 
investigation.  At the June 2005 Board hearing, he testified 
that his rash will come and go and causes his skin to turn 
colors.  He stated that he first sought treatment in 1994 and 
that prior to that he had spent eight months in Saudi Arabia 
during the Persian Gulf War from September 1990 to June 1991.  
He also indicated that they started out in Daharan and then 
went into Kuwait.  He stated that he went to a doctor when 
the rash appeared on his forearms and that the rash had 
appeared prior to seeking treatment, but he did not think 
anything of it.  He stated that he does not currently receive 
treatment and just treats himself with over-the-counter 
medications.  He also noted that the rash does not occur 
yearly, the last time being about three years ago.  In sum, 
the veteran contends that he has a current forearm rash as a 
direct result of his service, thus entitling him to 
disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The service medical records show the veteran was seen in 
December 1994 for complaints of a rash on his left forearm 
for two weeks.  The examiner noted patches on his left 
forearm with flaky surfaces.  The assessment was tinea 
corporis.

The service personnel records show that the veteran had over 
six years of foreign service and earned, in pertinent part, 
the Kuwait Liberation Medal for service in Kuwait and the 
Kuwait Liberation Medal for service in Saudi Arabia.

While the evidence shows in-service incurrence of a forearm 
rash and exposure to desert conditions, there are no findings 
of a current skin condition.  None of the medical evidence 
after service shows any findings of a rash.  The veteran 
testified at the June 2005 Board hearing that he was not 
currently receiving treatment for his forearm skin rash and 
that the last time the rash had occurred was three years ago. 

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  Service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran argues that his in-service forearm skin 
rash resulted in a current skin condition, this determination 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
there are no medical findings to support his claim.

In sum, the claim of service connection for a forearm skin 
rash is denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine.  However, as 
the evidence is not equibalanced, in this regard, the 
benefit-of-the-doubt-doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for forearm skin rash is 
denied.


REMAND

The veteran seeks service connection for a back condition, 
claimed as back pain.  The service medical records show the 
veteran injured his back in service in October 1980, when he 
was playing football, and slipped a disc in the lower back.  
He underwent associated pelvic traction.  X-rays of the 
lumbar spine showed no significant abnormalities noted.  The 
final diagnosis was lumbalgia with no evidence of herniated 
nucleus pulposus.  Additional medical records dated in July 
1981, July 1990, and August 1991 show complaints of recurrent 
low back pain. 

After service, a private emergency room record shows 
complaints of pain in the right side of the low back for 
approximately one week to 10 days.  The veteran denied any 
injuries, specifically no fall, twisting, or other trauma.  
He noted that he only had been treating himself with Motrin 
and had minimal relief with this.  Physical examination 
revealed no bony abnormality and the neurological examination 
was normal.  The examiner instructed the veteran to have bed 
rest for 24 hours and then slowly increase his activities.  
The final impression was lumbar strain.

As the evidence shows an in-service back injury with chronic 
findings of low back pain in service, and a current diagnosis 
of lumbar strain, the determinative issue becomes whether 
there is any relationship between these.  The issue of 
determining the etiology of the veteran's back strain is a 
medical question, and where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A review 
of the file shows that the veteran has never been afforded an 
appropriate VA examination for the purposes of securing the 
requisite medical opinion.  Under the duty to assist 
provisions of the VCAA, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary before a determination can 
be made on this claim.  

Additionally, the veteran testified in the June 2005 Board 
hearing, regarding additional treatment records for his back, 
which are not reflected in the claims file.  As VA is on 
notice that such evidence exists and may be pertinent to the 
current service connection claim for a back condition, 
claimed as back pain, VA must make reasonable efforts to 
obtain these records.  See 38 C.F.R. § 3.159(c)(2).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The veteran testified regarding 
private treatment in Dayton, Ohio in 
November 2001, and from a Dr. Lentz in 
Snellville, Georgia.  The AMC should 
contact the veteran and request that he 
provide sufficient contact information, 
if possible.  If he does so, the AMC 
should obtain the proper release forms 
and attempt to obtain the treatment 
records.  All attempts to secure the 
requested evidence, as well as any 
records obtained, should be associated 
with the claims file.  If, after making 
reasonable efforts to obtain the named 
records, the AMC is unable to secure 
same, the AMC must notify the veteran and 
(a) identify the specific records the AMC 
is unable to obtain; (b) briefly explain 
the efforts that the AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  After completion of #1, the AMC 
should schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the nature, etiology, 
severity, and date of onset of his low 
back strain.  Specifically, the examiner 
should determine all the present 
disabilities associated with the low 
back; and then determine whether it is at 
least as likely as not (50-50 chance) 
that the veteran's current low back 
strain is related to any incident of 
service, including the in-service back 
injury in 1980.  The opinion should be 
based on examination findings, historical 
records, and medical principles.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


